         Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 1 of 18



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

BRIAN JONES                                    *

                Plaintiff,                     *

         v.                                    *      CIVIL NO.: SAG-20-2714

MARYLAND DEPARTMENT OF                         *
PUBLIC SAFETY AND
CORRECTIONAL SERVICES, et al.                  *

                Defendants.                    *

*        *      *      *       *       *       *      *       *       *       *       *       *

          MEMORANDUM IN SUPPORT OF MOTION TO DISMISS OR, IN THE
              ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT

         Defendants, Secretary Robert L. Green and Warden Casey M. Campbell, by their attorneys,

Brian E. Frosh, Attorney General of Maryland and David W. Ryden, Assistant Attorney General,

in support of their Motion to Dismiss or, in the Alternative, Motion for Summary Judgment, file

this Memorandum of Law and state as follows:

    I.   INTRODUCTION

         Plaintiff is a Division of Correction inmate presently housed at the Roxbury Correctional

Institution (“RCI”) in Hagerstown, Maryland. In his Amended Complaint filed September 21,

2020, Plaintiff alleges negligence, as well as deliberate indifference to medical care in violation of

42 U.S.C. § 1983. ECF No. 3-1 at p. 1. DPSCS, 1 Secretary Robert L. Green (“Secretary Green”),

and Warden Casey M. Campbell (“Warden Campbell”) are named in the Amended Complaint in

Count I (Negligence), Count II (Negligence/hiring, training, retention and/or supervision), and


1
 A Motion to Dismiss or, in the Alternative, Motion for Summary Judgment was filed on behalf
of DPSCS by undersigned counsel on February 26, 2021. ECF No. 13.
         Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 2 of 18



Count III (Deliberate indifference in violation of the 8th through 14th Amendments). See Id. at pp.

5-11.

         He seeks ten-million dollars ($10,000,000.00) in damages against all Defendants jointly

and severally, attorney’s fees, costs, and expenses. Id. at pp. 8-9.

 II.     FACTUAL BACKGROUND

         Plaintiff alleges that on July 29, 2018 he complained of difficulty breathing and requested

to be seen by medical at RCI. Id. at ¶ 10. He claims, among other things, that he suffered an asthma

attack, requested help, and was ignored for hours. Id. at ¶ 14. Plaintiff’s stated injuries include

concussion, permanent brain damage, complete paralysis, dependence on catheters and colostomy

bags, wasting, muscular atrophy, declination of organ function, and subjugation to ongoing

respiratory infections and complication. Id. at ¶ 15. The injuries are alleged to be a direct and

proximate result of inactions by the Defendants. ECF No. 3-1 at ¶ 1. His Amended Complaint also

alleges that subsequent medical care was inadequate leading to additional physical and economic

injuries. Id. at ¶¶ 16-17. Plaintiff states that he continues to suffer neurologically, mentally, and

physically as a result of the incident, and that he remains in a vegetative state. ECF No. 3-1 at ¶¶

1, 17.

         Warden Campbell states under oath that he RCI Warden on December 5, 2018. See Exhibit

1 at ¶ 3, Declaration of (Ret.) Warden Casey M. Campbell, dated April 21, 2021. Prior to being

named Warden of RCI he served as Warden for the Jessup Correctional Institution (“JCI”) between

January 17, 2018 until transferred to RCI on December 5, 2018. Id. at ¶ 4. Warden Campbell

further states that he did not hire, train, or supervise correctional employees at RCI prior to July

29, 2018. Id. at ¶ 5. Warden Campbell was not aware of any medical complaints by Plaintiff prior

to or on July 29, 2018, nor was he aware that Plaintiff suffered from asthma. Id. at ¶ 6. He also did

not interfere with, hinder, or delay medical treatment or care to Plaintiff in any way. Id. at ¶ 7.
                                                  2
        Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 3 of 18



III.   STANDARD OF REVIEW

   A. Motion to Dismiss

       A court reviewing a complaint in light of a Rule 12(b)(6) motion accepts all well-pled

allegations of the complaint as true and construes the facts and reasonable inferences derived

therefrom in the light most favorable to the Plaintiff. Presley v. City of Charlottesville, 464 F.3d

480, 483 (4th Cir. 2006); Ibarra v. United States, 120 F.3d 472 (4th Cir. 1997). Such a motion

should be granted when the Plaintiff has failed to plead facts that plausibly suggest that he is

entitled to relief. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007). Indeed, the Plaintiff must

make allegations that “allow[] the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly,

550 U.S. at 557). The court, however, need not accept unsupported legal allegations, Revene v.

Charles Cnty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), or conclusory factual allegations

devoid of any reference to actual events. United Black Firefighters of Norfolk v. Hirst, 604 F.2d

844, 847 (4th Cir. 1979).

   B. Motion for Summary Judgment

       A motion for summary judgment may be granted if there exists no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c);

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986); Celotex Corp. v. Catrett, 477 U.S. 317,

322 (1986). A party who bears the burden of proof on a particular claim must factually support

each element of his or her claim. “[A] complete failure of proof concerning an essential element .

. . necessarily renders all other facts immaterial.” Celotex Corp., 477 U.S.at 323. Thus, on those

issues on which the nonmoving party will have the burden of proof, it is his or her responsibility

to confront the motion for summary judgment with an affidavit or other similar evidence.

Anderson, 477 U.S. at 256.
                                                 3
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 4 of 18



       In Celotex Corp., the Supreme Court stated:

       In cases like the instant one, where the nonmoving party will bear the burden of
       proof at trial on a dispositive issue, a summary judgment motion may properly be
       made in reliance solely on the “pleadings, depositions, answers to interrogatories,
       and admissions on file.” Such a motion, whether or not accompanied by affidavits,
       will be “made and supported as provided in this rule,” and Rule 56(e) therefore
       requires the nonmoving party to go beyond the pleadings and by her own affidavits,
       or by the “depositions, answers to interrogatories, and admissions on file,”
       designate “specific facts showing that there is a genuine issue for trial.”

Celotex Corp., 477 U.S. at 324. However, “a mere scintilla of evidence is not enough to create a

fact issue.” Barwick v. Celotex Corp., 736 F.2d 946, 958-59 (4th Cir. 1984) (quoting Seago v. N.

Carolina Theatres, Inc., 42 F.R.D. 627, 632 (E.D.N.C. 1966) aff'd, 388 F.2d 987 (4th Cir. 1967)).

There must be “sufficient evidence favoring the nonmoving party for a jury to return a verdict for

that party. If the evidence is merely colorable, or is not significantly probative, summary judgment

may be granted.” Anderson, 477 U.S. at 249-50 (citations omitted). Based upon this standard, the

pleadings, and exhibit, the Defendants are entitled to summary judgment.

IV.    ARGUMENT

       A. Plaintiff has failed to satisfy the minimum requirements for a claim.

       This Court should dismiss the complaint outright because its claims fail to satisfy the

minimum requirements for a claim as set forth in two directly applicable Supreme Court

precedents. They are Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556

U.S. 662 (2009), which reiterate threshold requirements concerning sufficiency of pleadings.

       As Twombly expounded, and Iqbal confirmed, the standard of sufficiency for federal

pleadings “demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). A complaint must pass a plausibility test

that “asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S.

at 678. Though Federal Rule of Civil Procedure 9 imposes no “hyper-technical” pleading

                                                 4
          Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 5 of 18



requirements, it also “does not unlock the doors of discovery for a plaintiff armed with nothing

more than conclusions.” Id. at 678-79. Instead, Rule 8 “contemplate[s] the statement of

circumstances, occurrences, and events in support of the claim presented’ and does not authorize

a pleader’s ‘bare averment that he wants relief and is entitled to it.” Twombly, 550 U.S. at 555 n.3

(quoting 5 Wright & Miller, Federal Practice and Procedure § 1202, at 94-95 (3rd ed. 2004)).

Under these standards only a complaint that states a plausible claim for relief survives a motion to

dismiss. Iqbal, 556 U.S. at 679. Thus, in cases like this one, where plaintiffs “have not nudged

their claims across the line from conceivable to plausible, their complaint must be dismissed.” Id.

at 683.

          Plaintiff alleges insufficient facts to raise his allegations to the level of plausibility that

Twombly and Iqbal require. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678 (emphasis added). “Factual allegations must be

enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at 555.

          Instead of meeting the standard that Twombly and Iqbal establish, Plaintiff has constructed

his complaint out of bare legal conclusions. He alleges facts of the July 29, 2018 medical

emergency bereft of any action by Secretary Green and Warden Campbell, and significantly, any

evidence on their part of negligence, negligence in oversight, and deliberate indifference to his

medical condition. Warden Campbell’s statement under oath is significant in that he was not

warden of RCI prior to and on the date of Plaintiff’s medical emergency, and as such could not be

held accountable for Plaintiff’s claims. If he has a plausible claim at all, it is not against Warden

Campbell who was not at or managing RCI on or before July 29, 2018. Additionally, he fails to

state a plausible claim against Secretary Green in such an unadorned complaint without factual


                                                    5
        Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 6 of 18



content. These allegations are inadequate under Iqbal, which rejected as insufficiently bare and

formulaic a similar allegation that defendants “agreed to subject [the plaintiff] to harsh conditions

of confinement as a matter of policy, solely on account of his religion, race, and/or national origin.”

Iqbal, 556 U.S. at 680 (internal citations and changes omitted). Plaintiff also offers no factual

support for his conclusory allegation that the defendants acted negligently and deliberately

indifferent in the three claims. That is, Plaintiff states no specific “circumstances, occurrences, and

events,” Twombly, 550 U.S. at 576 n.3, attributable to the Defendants to support his bald

allegations of constitutional derelictions. A court may not properly credit such actually

unsupported legal conclusions as true. Iqbal, 556 U.S. at 678 (“The tenet that a court must accept

as true all of the allegations contained in a complaint is inappropriate to legal conclusions.”);

Twombly, 550 U.S. at 555 (plaintiff must plead “more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do”).

       Accordingly, this Court should dismiss the suit as to these Defendants.

       B. No liability unless personal participation

       There is no respondeat superior liability under § 1983. Monell v. Dep't of Soc. Servs. of

City of New York, 436 U.S. 658, 691 (1978); Ashcroft v. Iqbal, 556 U.S. 662, 676, 677(2009)(an

official “is only liable for his [] own misconduct.”); Love-Lane v. Martin, 355 F.3d 766, 782 (4th

Cir. 2004). Liability of supervisory officials must be “premised on ‘a recognition that supervisory

indifference or tacit authorization of subordinates’ misconduct may be a causative factor in the

constitutional injuries they inflict on those committed to their care.’” Baynard v. Malone, 268 F.3d

228, 235 (4th Cir. 2001) (citing Slakan v. Porter, 737 F.2d 368, 372 (4th Cir. 1984)). Therefore,

supervisory correctional officials can be held liable only for their own personal wrongdoing or for




                                                  6
        Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 7 of 18



supervisory actions that themselves violate constitutional norms. To establish supervisory liability

in a § 1983 action, the Fourth Circuit has held that it must be evidence showing:

        (1) that the supervisor had actual or constructive knowledge that his subordinate
        was engaged in conduct that posed a pervasive and unreasonable risk of
        constitutional injury to citizens like the plaintiff; (2) that the supervisor’s response
        to that knowledge was so inadequate as to show deliberate indifference to or tacit
        authorization of the alleged offensive practices; and (3) that there was an
        affirmative causal link between the supervisor’s inaction and the particular
        constitutional injury suffered by the plaintiff.

Shaw v. Stroud, 13 F.3d 791, 799 (4th Cir. 1994). See also Slakan, 737 F.2d at 373. In order for

liability to exist under § 1983, there must be personal involvement by the defendants in the alleged

violation. Shaw, 13 F.3d 791. See also, Vinnedge, 550 F.2d at 928; Rizzo, 423 U.S. at 370-71.

        Supervisory liability is “determined ‘by pinpointing the persons in the decision making

chain whose deliberate indifference permitted the constitutional abuses to continue unchecked.’”

Shaw, 13 F.3d at 798 (quoting Slakan, 737 F.2d at 372-73).

        “Liability depends on each defendant’s knowledge and actions, not on the knowledge or

actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009). The

Seventh Circuit explains that a prisoner’s litigation tactic of “working down through [the

Department’s] organization chart” alleging that “anyone who knew or should have known” of his

complaints, “and everyone higher up the bureaucratic chain, must be liable” for deliberate

indifference to a serious risk of harm, “is a bad one.” Burks, 555 F.3d at 593. Addressing the

assertion of liability against an official responsible for processing inmate grievances who

dismissed the inmate’s grievance regarding his lack of medical treatment as untimely, Burks noted

that:

        Public officials do not have a free-floating obligation to put things to rights,
        disregarding rules (such as time limits) along the way. Bureaucracies divide tasks;
        no prisoner is entitled to insist that one employee do another’s job. The division of
        labor is important not only to bureaucratic organization but also to efficient
        performance of tasks; people who stay within their roles can get more work done,
                                                    7
        Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 8 of 18



        more effectively, and cannot be hit with damages under § 1983 for not being
        ombudsmen. Burks’s view that everyone who knows about a prisoner's problem
        must pay damages implies that he could write letters to the Governor of Wisconsin
        and 999 other public officials, demand that every one of those 1,000 officials drop
        everything he or she is doing in order to investigate a single prisoner's claims, and
        then collect damages from all 1,000 recipients if the letter-writing campaign does
        not lead to better medical care. That can’t be right.

Id. As Burks noted, recognizing a theory of supervisory liability against prison official far-removed

from day-to-day prison administration “is just an effort to evade, by indirection, Monell’s rule that

public employees are responsible for their own misdeeds but not for anyone else’s.” Burks, 555

F.3d at 596.

        Or, perhaps more simply stated: liability under § 1983 is “personal, based upon each

defendant’s own constitutional violations.” Trulock v. Freeh, 275 F.3d 391, 402 (4th Cir. 2001)

(internal citation omitted). “[E]ach Government official, his or her title notwithstanding, is only

liable for his or her own misconduct.” Iqbal, 556 U.S. at 677. Nothing in Plaintiff’s Amended

Complaint provides a basis for finding that either Secretary Green or Warden Campbell personally

violated his federal constitutional rights moving along the broad supervisory chain that the Seventh

Circuit in Burks disfavors. Evidence under oath made by Warden Campbell disposes of the idea

that he would be in a position to act deliberately indifferent as the warden of another facility during

the relevant time period. Plaintiff has not provided evidence required that either Defendant had

knowledge of or was deliberately indifferent to his claims. Lastly, even if the first two Shaw factors

were sufficiently pleaded, he has no provided evidence showing a causal nexus to his alleged

injuries.

        C. Medical Care

        To state a claim for denial of medical care a prisoner must allege facts from which a trier

of fact could find that the defendants’ acts or failures to act amounted to deliberate indifference to

a serious medical need. Estelle v. Gamble, 429 U.S. 97, 106 (1976). As in other Eighth Amendment
                                                8
        Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 9 of 18



contexts, there are two components to this test: an objective component, i.e., serious medical need;

and a subjective component, i.e., deliberate indifference. See, e.g., Johnson v. Quinones, 145 F.3d

164, 167 (4th Cir. 1998); Brice v. Virginia Beach Corr. Ctr., 58 F.3d 101, 104 (4th Cir. 1995). In

other words, as the Fourth Circuit recently stated, “in order to establish a claim of deliberate

indifference to medical need, the need must be both apparent and serious, and the denial of

attention must be both deliberate and without legitimate penological objective.” Grayson v. Peed,

195 F.3d 692, 695 (4th Cir. 1999).

       1. There Must Be A Serious Medical Need

       The objective component of this test requires that the plaintiff demonstrate the existence

of a serious medical condition. Hudson v. McMillian, 503 U.S. 1, 9 (1992); Estelle, 429 U.S. at

105; Johnson, 145 F.3d at 167; Shakka v. Smith, 71 F.3d 162, 166 (4th Cir. 1995). The right to

medical treatment is “limited to that which may be provided upon a reasonable cost and time basis

and the essential test is one of medical necessity and not simply that which may be considered

merely desirable.” Bowring v. Godwin, 551 F.2d 44, 47-48 (4th Cir. 1977). “[B]ecause society

does not expect that prisoners will have unqualified access to health care,’ the objective component

of an Eighth Amendment claim based on deprivation of medical attention is satisfied only if the

medical need is ‘serious.” Shakka, 71 F.3d at 166 (quoting Hudson, 503 U.S. at 9). “[A]n injury

or condition is ‘serious’ only if it is ‘life-threatening or poses a risk of needless pain or lingering

disability if not treated at once.’” Anderson-El v. O’Keefe, 897 F. Supp. 1093, 1096 (N.D. Ill.

1995) (minor abrasion not serious) (quoting Davis v. Jones, 936 F.2d 971, 972 (7th Cir. 1991)). A

“serious medical need” is one which a physician has found requires treatment or one that is “so

obvious that even a lay person would easily recognize the need for a doctor’s attention.” Henderson

v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999). Cf. Cooper v. Dyke, 814 F.2d 941, 945 (4th Cir.

1987) (intense pain from untreated bullet wound serious); Sosebee v. Murphy, 797 F.2d 179, 182
                                               9
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 10 of 18



(4th Cir. 1986) (jury could infer deliberate indifference from failure to obtain medical care for

inmate dying from infection caused by bone caught in throat where symptoms would have been

obvious); Loe v. Armistead, 582 F.2d 1291, 1296 (4th Cir. 1978) (excruciating pain from delayed

treatment of broken arm serious), cert. denied, 446 U.S. 928 (1980).

       In determining whether an alleged deprivation of medical care rises to the level of a

constitutional violation, the relevant considerations are the severity of the problem, the potential

for harm from delay or denial of medical care, and whether harm actually results. Burns v. Head

Jailor of LaSalle Cnty. Jail, 576 F. Supp. 618, 620 (N.D. Ill. 1984). It is the necessity of medical

treatment, not its desirability, which is determinative. Woodall v. Foti, 648 F.2d 268, 272 (5th Cir.

1981) (describing balancing test for need for psychiatric care).

       Minor injuries (e.g., those not requiring sutures or pain killers, such as a glass splinter in

the hand) do not constitute a serious medical need. Martin v. Gentile, 849 F.2d 863, 871 (4th Cir.

1988). Failure to “dispense bromides for the sniffles or minor aches and pains or a tiny scratch or

a mild headache or minor fatigue—the sorts of ailments for which many people who are not in

prison do not seek medical attention—does not . . . violate the Constitution.” Cooper v. Casey, 97

F.3d 914, 916 (7th Cir. 1996) (but objective indication of injury not needed where inmates were

denied medication for pain after beating by officers); Henderson, 196 F.3d at 846 (breathing

problems, dizziness, chest pains, sinus problems and headaches and loss of energy from second-

hand smoke not objectively serious).

       Brief delay in providing medical care ordinarily does not constitute a constitutional

deprivation. Andrews v. Glenn, 768 F. Supp. 668, 670 (C.D. Ill. 1991) (three day delay in treating

infected toe); Harris v. Murray, 761 F. Supp. 409, 414 (E.D. Va. 1990) (seven day delay in routine

eye exam); Tyler v. Rapone, 603 F. Supp. 268, 271-72 (E.D. Pa. 1985) (two week delay in treating


                                                 10
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 11 of 18



toothache). But cf. Farrow v. W., 320 F.3d 1235, 1246 (11th Cir. 2003) (jury could find deliberate

indifference in fifteen month delay in providing dentures); Natale v. Camden Cnty. Corr. Facility,

318 F.3d 575 (3d Cir. 2003) (claim stated against corporate health care provider where policy

regarding newly admitted inmates created risk necessary medications would not be received);

Monmouth Cnty. Corr. Institutional Inmates v. Lanzaro, 834 F.2d 326, 346-47 (3d Cir. 1987)

(officials may not interminably delay treatment based on arbitrary and burdensome procedures).

       A single incident of an inmate not receiving prescribed medication does not state a claim,

in the absence of an allegation of harm. Andrews, 768 F. Supp. at 670. Even occasional negligent

failure to provide medication prescribed for a serious medical need does not state a claim of

deliberate indifference to a serious medical need. Nolley v. Cnty. of Erie, 776 F. Supp. 715, 740

(W.D.N.Y. 1991) (occasional failure to provide prescribed AZT to AIDs patient). Cf. Smith v.

Carpenter, 316 F.3d 178 (2d Cir. 2003) (new trial motion properly denied where jury found no

serious medical need unmet in case of HIV positive inmate who missed medications on two

occasions for several days at a time but who offered no evidence of actual injury or harm).

Furthermore, an “inmate who complains that delay in medical treatment rose to a constitutional

violation must place verifying medical evidence in the record to establish the detrimental effect of

delay in medical treatment.” Hill v. Dekalb Reg'l Youth Det. Ctr., 40 F.3d 1176, 1188 (11th Cir.

1994). But cf. Taylor v. Barnett, 105 F. Supp. 2d 483, 488-89 (E.D. Va. 2000) (allegation that

change in AIDs medication lacked medical purpose and caused deleterious side-effects and

shortened life span stated claim.)

       2. Defendants Are Not Liable Unless Deliberate Indifference is Shown

       The subjective component of an Eighth Amendment claim related to denial of medical care

requires a showing that the defendant acted with deliberate indifference. Wilson v. Seiter, 501 U.S.

294, 303 (1991). Deliberate indifference occurs when a defendant “knows of and disregards an
                                              11
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 12 of 18



excessive risk to inmate health or safety; the [defendant] must both be aware of facts from which

the inference could be drawn that a substantial risk of serious harm exists and he must also draw

the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Thus, a health care provider must

have actual knowledge of a serious condition, not just knowledge of the symptoms. Johnson, 145

F.3d at 168. As most recently stated by the Fourth Circuit, “Deliberate indifference requires a

showing that the defendants actually knew of and disregarded a substantial risk of serious injury

to the detainee or that they actually knew of and ignored a detainee’s serious need for medical

care.” Young v. City of Mount Ranier, 238 F.3d 567, 576 (4th Cir. 2001) (allegations insufficient

where officers used mace to subdue subject who was acting strangely and resisted attempts to take

him to hospital, and where subject later died in hospital from heart trouble). In addition, the Fourth

Circuit has stated that

       Deliberate indifference is a very high standard—a showing of mere negligence will
       not meet it. . . . [T]he Constitution is designed to deal with deprivations of rights,
       not errors in judgments, even though such errors may have unfortunate
       consequences. . . . To lower this threshold would thrust federal courts into the daily
       practices of local police departments.

Grayson v. Peed, 195 F.3d 692, 695-96 (4th Cir. 1999).

       “A prison official is not liable if he ‘knew the underlying facts but believed (albeit

unreasonably) that the risk to which the facts gave rise was unsubstantial or nonexistent.’”

Johnson, 145 F.3d at 167 (quoting Farmer, 511 U.S. at 844). “[G]eneral knowledge of facts

creating a substantial risk of harm is not enough. The prison official must also draw the inference

between these general facts and the specific risk of harm confronting the inmate.” Johnson, 145

F.3d at 168. White by White v. Chambliss, 112 F.3d 731, 737 (4th Cir. 1997) (“A claim of deliberate

indifference . . . implies at a minimum that defendants were plainly placed on notice of a danger

and chose to ignore the danger notwithstanding the notice.”). Hindsight is not enough. “The law

cannot demand that officers be mind readers.” Grayson, 195 F.3d at 695.
                                              12
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 13 of 18



       It is likewise not enough to allege in a conclusory way that correctional and DPSCS

supervisors acted with deliberate indifference. “The presence . . . of a few conclusory terms does

not insulate a complaint from dismissal under Rule 12(b) (6) when the facts alleged in the

complaint cannot support a finding of deliberate indifference.” Young, 238 F.3d at 578. Expert

testimony that the defendant’s medical care was grossly inadequate is not enough, in and of itself,

to support an inference that a defendant not only should have perceived a risk but in fact did so, in

a case where other facts and circumstances do not create such an inference. Campbell v. Sikes, 169

F.3d 1353, 1368 (11th Cir. 1999) (experts’ affidavits as to what reasonable psychiatrist should

have known did not create a jury question as to what the defendant actually did know).

       The plaintiff’s disagreement with a prescribed course of treatment does not establish

deliberate indifference and therefore does not state a claim. Peterson v. Davis, 551 F. Supp. 137,

146 (D. Md. 1982) aff'd, 729 F.2d 1453 (4th Cir. 1984). Likewise, claims of medical negligence

or disputed questions of medical judgment are not cognizable, because they do not involve

deliberate indifference. Russell v. Sheffer, 528 F.2d 318, 319 (4th Cir. 1975) (questions of medical

judgment are not subject to judicial review); Donlan v. Smith, 662 F. Supp. 352, 361 (D. Md. 1986)

aff'd sub nom. Donlan v. Donlan, 820 F.2d 1219 (4th Cir. 1987) (negligent delay in providing care

for diabetic). Likewise, it is well-established that the “mere failure to treat all medical problems to

a prisoner’s satisfaction . . . is insufficient to support a claim under § 1983.” Peterson, 551 F. Supp.

at 146. Accord, Goff v. Bechtold, 632 F. Supp. 697, 698 (S.D.W. Va. 1986) (“[a] prisoner cannot

be the ultimate judge of what medical treatment is necessary or proper in his case”); Mathis v.

Pratt, 375 F. Supp. 301, 304-05 (N.D. Ill. 1974) (a plaintiff’s right “is to medical care—not to the

type or scope of medical care which he personally desires”). See also Perkins v. Kansas Dep’t of

Corr., 165 F.3d 803, 811 (10th Cir. 1999) (refusal of medical personnel to provide protease


                                                  13
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 14 of 18



inhibitor treatment to AIDs patient not deliberate indifference where other adequate treatment

being given). While the Amended Complaint alleges a sustained grievous injury it does not

sufficiently allege a deprivation of medical care to an objective serious medical need under the

circumstances. Moreover, Plaintiff has not evidenced any subjective deliberate indifference to his

medical care by Secretary Green or Warden Campbell and therefore his claim fails. Poignantly he

has not pointed to any evidence that Secretary Green or Warden Campbell was aware of him at all

to meet the subjective element, and even if raised, would be an impossibility as to Warden

Campbell who was not warden of RCI for the relevant time period.

        D. MTCA Failure to Plead Notice

        The Plaintiff’s Amended Complaint does not plead compliance with the notice provisions

of the Maryland Tort Claims Act. As such, the Plaintiff has failed to state a claim in their complaint

upon which relief may be granted. See, e.g., Hansen v. City of Laurel, 420 Md. 670, 694 (2011)

(holding that a plaintiff must not only satisfy the notice requirement, but also plead such

satisfaction in the complaint and, if omitted, it is subject to a motion to dismiss for failure to state

a claim upon which relief can be granted under LGTCA).2 Notably, the Plaintiff has had the

opportunity to correct this deficiency in the Amended Complaint by pleading compliance with the

notice provisions of the MTCA. Accordingly, the claims of negligence in Plaintiff’s Amended

Complaint should be dismissed with prejudice.

        E. Supplemental Jurisdiction over State Claims

        Where the district court grants summary judgment in favor of the defendants on a federal

civil rights claim, it may decline to exercise supplemental jurisdiction over state law claims arising




2
    LOCAL GOVERNMENT TORT CLAIMS ACT
                                  14
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 15 of 18



out of the same facts. E.g., 28 U.S.C. § 1367(c) (3); Ashann-Ra v. Com. of Va., 112 F. Supp. 2d

559, 563 (W.D. Va. 2000); United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726 (1966).

        Because the federal claims pleaded are not substantial enough to invoke federal

jurisdiction, they will not support supplemental jurisdiction over state law claims. See Ridenour v.

Andrews Fed. Credit Union, 897 F.2d 715, 722 (4th Cir. 1990). Exceptions to this principle may

be followed if there is a statute of limitations problem or if there has already been significant

investment of time and energy in the case that makes dismissal inequitable. See United Mine

Workers of Am., 383 U.S. at 726. Plaintiff’s case does not merit such an exception and this Court

should exercise its discretion over the state claims of negligence.

        F. Defendants Secretary Green and Warden Campbell are immune under the
           Eleventh Amendment from suit in federal court.

        Under the Eleventh Amendment to the United States Constitution, a state, its agencies and

departments are immune from suits in federal court brought by its citizens or the citizens of another

state, unless it consents. Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). It

is likewise well-established that the Eleventh Amendment bars federal court actions against the

agencies and departments of the state, as well as the state itself. Pennhurst State Sch. & Hosp., 465

U.S. at 100-01; Alabama v. Pugh, 438 U.S. 781, 782 (1978).

        Also barred by the Eleventh Amendment are claims brought against state employees in

their official capacity because a suit against a state officer in his official capacity is tantamount to

a suit against the state itself. Brandon v. Holt, 469 U.S. 464, 471-72 (1985). Regarding Plaintiff’s

suit against Secretary Green and Warden Campbell in their official capacity,

        the state is the real, substantial party in interest. . . . Thus, “[t]he general rule is that
        relief sought nominally against an officer is in fact against the sovereign if the
        decree would operate against the latter.” . . . And, as when the State itself is named
        as the defendant, a suit against state officials that is in fact a suit against a State is
        barred regardless of whether it seeks damages or injunctive relief. . . .

                                                     15
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 16 of 18



Pennhurst State Sch. & Hosp., 465 U.S. at 101-02 (citations omitted). Therefore, Secretary Green

and Warden Campbell are immune from suit in federal court for any claims brought against them

in their official capacities.

        G. Secretary Green and Warden Campbell are entitled to qualified immunity

        Secretary Green and Warden Campbell are entitled to summary judgment on the basis of

qualified immunity. Plaintiff’s complaint fails to plead that either Defendant violated any clearly

established constitutional right of which a reasonable public official should have known. They are

entitled to qualified immunity. Anderson v. Creighton, 483 U.S. 635, 638 (1987); Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982); Turner v. Dammon, 848 F.2d 440, 443 (4th Cir. 1988);

Young v. Lynch, 846 F.2d 960, 963 (4th Cir. 1988). Under the standard articulated in Harlow,

whether prison officials are entitled to summary judgment based on qualified immunity turns on

the "objective reasonableness of the action, assessed in light of the legal rules that were 'clearly

established at the time the action was taken.'" Harlow v. Fitzgerald, 457 U.S. at 818. Indeed, in

White v. Pauley, _U.S._, 137 S. Ct. 548 (2017), the Supreme Court recently confirmed the

importance of the defense of qualified immunity, stating that qualified immunity protects all but

those who knowingly violate the law. (quoting Mullenix v. Luna, 577 U.S., at _, 136 S.Ct., at 308).

Further, in White v. Pauly, _U.S._, 137 S. Ct. at 552, the Supreme Court emphatically confirmed

once again that clearly established law for purposes of qualified immunity cannot be defined at an

abstract level. The facts must be “particularized” to the facts of each case. Id., quoting Anderson

v. Creighton, 483 U.S. 635, 640 (1987).

        Once the defense of qualified immunity is raised, the burden is on Plaintiff to show that

the defendants’ conduct violated the law and that such law was clearly established when the alleged

violation occurred. Bryant v. Muth, 994 F.2d 1082, 1086 (4th Cir.), cert. denied, 510 U.S. 996


                                                16
       Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 17 of 18



(1993). The Plaintiff must demonstrate that "in light of pre-existing law, the unlawfulness of the

official action was apparent." Bryant, 994 F.2d at 1086, citing Mitchell v. Rice, 954 F.2d 187, 190

(4th Cir.), cert. denied, 506 U.S. 905 (1992). The Plaintiff cannot meet this burden. Given the facts

pleaded and the law as set forth above, even if Plaintiff had stated a claim, Secretary Green and

Warden Campbell did not violate "clearly established" legal rules in any way. Plaintiff does not

sufficiently plead any unlawful conduct by Secretary Green and or that he was aware of any such

violation. Moreover, Plaintiff’s unadorned allegation that Warden Campbell did likewise is unable

to establish such a violation for he was not warden at RCI during the relevant time period.

       The Amended Complaint fails to sufficiently plead any unreasonable or unlawful actions

by Secretary Green and Warden Campbell. The conclusory and speculative assertion by Plaintiff

that they were negligent, negligent in hiring or supervision, or were deliberately indifferent does

not amount to a constitutional violation. With no clearly established law having been violated –

much less by these Defendants – they are entitled to qualified immunity. Winfield 106 F.3d at 532-

33.

 V.    CONCLUSION

       Defendants, Secretary Robert L. Green and Warden Casey M. Campbell, respectfully

request that this Court dismiss the case, or that summary judgment be entered in their favor.

                                                      Respectfully submitted,

                                                      BRIAN E. FROSH
                                                      Attorney General of Maryland

                                                                     /s/
                                                      DAVID W. RYDEN
                                                      Assistant Attorney General
                                                      Federal Bar No. 21204




                                                 17
Case 1:20-cv-02714-SAG Document 22-1 Filed 04/28/21 Page 18 of 18



                                    St. Paul Plaza - 19th Floor
                                    200 St. Paul Place
                                    Baltimore, Maryland 21202
                                    (410) 576-6598 (Telephone)
                                    (410) 576-6880 (Telefax)
                                    E-mail: dryden@oag.state.md.us

                                    Attorneys for Defendants Secretary Robert L.
                                    Green and Warden Casey M. Campbell




                               18
